Citation Nr: 1533128	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  03-24 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel

INTRODUCTION

The Veteran had active military service from April 1974 to November 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. 

In September 2003, the Veteran testified before an RO hearing officer; a transcript of that hearing is of record. 

By way of history, in March 2005 the Board denied the Veteran's claim for service connection for PTSD.  In an August 2006 decision, the U.S. Court of Appeals for Veterans Claims remanded the claim in keeping with a Joint Motion for Remand filed by the parties.  The Veteran's claim has since been remanded by the Board in May 2007, in March 2009, in January 2011, in October 2012, October 2013, as well as in December 2013.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has PTSD that is a direct result of his military service.  He alleges a number of incidents which he contends occurred on U.S. naval bases at Midway Island in the Pacific Ocean, as well as on Treasure Island in San Francisco Bay.  None of the incidents involve combat, and the Veteran has specifically reported that he was not involved in combat.  A number of the incidents alleged have been reported as being racially motivated; the Veteran has reported that there was racial tension on the naval bases between black sailors and white sailors.  In particular, on Treasure Island, the Veteran alleges witnessing a group of black sailors stabbing two white sailors following which the black sailors reportedly chased the Veteran, forcing him to hide in a trash dumpster.  He also reported being sprayed with a high pressure fire hose which knocked him into San Francisco Bay.

With respect to service on Midway Island, in particular, the Veteran has alleged that he assaulted Vietnamese detainees, witnessed his roommates assault another sailor (which resulted in the conviction/incarceration of the roommates for attempted murder), killed a number of the island's gooney birds and hung one or more of the dead birds in the base commanding officer's living quarters, and that he was struck and injured by a truck on base while riding a bike.  The Veteran has also reported that while standing guard duty he was physically attacked and assaulted (personal assault) by another sailor.  He claims the attack/assault is evidenced by treatment he received for right hand abrasions and for a right hand fracture he incurred attempting to defend himself.  Furthermore, the Veteran has reported that he was charged and acquitted of attempted murder of another sailor. 

In addition to the above, the Veteran testified before the RO in September 2003 that there was a great deal of racially motivated fighting on Midway Island, that he had been questioned and threatened by law enforcement authorities in the killing of the island's gooney birds, and that he attempted to talk 1500 men into charging the quarter deck on Midway Island and taking over the base. 

While the Veteran's service personnel records contain evidence of non-judicial punishment for assault and battery, there is no indication that he was charged and/or acquitted of attempted murder or arrested and questioned for killing gooney birds.  Otherwise, in September 1975, the Veteran was cited for failure to go to his appointed place of duty as well as for use and possession of marijuana, and being present where marijuana was being used.

Attempts by the RO to otherwise verify the above reported stressors with the National Personnel Records Center (NPRC), Navy Criminal Investigative Service (NCIS), National Archives and Records Administration (NARA), United States Armed Services Center for Research of Unit Records (USASCRUR), and Judge Advocate General (JAG), as well as with the military newspaper "Stars and Stripes" have resulted in negative responses.

A VA medical professional reviewed the claims folders and supplied an August 2009 report regarding whether the Veteran's alleged in-service personal assault likely occurred.  Following review of the evidence, the examiner opined that it was less likely that the Veteran exhibited behavioral changes from the time of the claimed assault.  He noted that the Veteran showed behavioral issues resulting in numerous disciplinary infractions prior to the date of the reported assault.

In April 2012 and August 2012 statements from sailors who reportedly served with the Veteran on Midway Island, the sailors attested to the racial tension on Midway Island.  One sailor recalled that the Veteran was jumped a few times for being a white sailor and for saying things that some of the black sailors reportedly did not like.  The sailor recalled that the Veteran's hand was broken and he nearly lost an eye.  He also recalled that there were fights and stabbings on a weekly basis on Midway Island. 

In an August 2012 report, a private physician, who specialized in psychiatry and neurology, opined that the Veteran had PTSD of service origin.  She identified having reviewed the Veteran's claims folders.  A subsequent report/opinion from a VA psychologist in January 2013 noted a diagnosis of personality disorder not related to service.  The psychologist discussed the Veteran's various claimed stressors.  In August 2013, the private physician who provided the August 2012 opinion provided an addendum opinion favorable to the Veteran's claim. 

As noted, the RO has done extension development in attempting to verify the Veteran's reported stressors.  Responses to the RO's verification requests have been negative. 

In the above noted April 2012 statement from a sailor who reportedly served on Midway Island with the Veteran, it is noted that another sailor (identified later by the Veteran as a chief petty officer) had hung himself on the Midway Island base golf course.  Later, in the above August 2012 private medical report/opinion, the clinician noted the Veteran's report of a sailor hanging himself from a tree at the island's golf course.  According to the Veteran's report, people were poking the deceased sailor with a stick.  The Veteran reportedly attempted to help get the body down.  Additionally, during the January 2013 VA examination, the Veteran reported the hanging incident as one of his stressors causing his PTSD.  The VA psychologist conducting the interview and examination stated that the Veteran told him that he knew an enlisted man who was having sex with a Chief Petty Officer's wife on Midway.  The Veteran indicated that he played golf on a local golf course, and he found the Chief Petty Officer hanging from a tree on the golf course.  He stated he was horrified when he saw that the Chief Petty Officer had hung himself.  The examiner concluded this event would meet the DSM-IV-TR criteria for a traumatic stressor event related to PTSD.  However, he noted there is no documentation in the Veteran's claim[s] file that would verify this event, and there are no indirect markers to verify the event.  The event is not related to hostile military or terrorist activity.

Pursuant to the December 2013 Board remand, the RO conducted a more extensive search to try to corroborate the Veteran's claimed stressor of having witnessed a fellow sailor hanging himself.  The RO corroborated that the authors of the April 2012 and August 2012 letters did serve at the US Naval Base Midway Island.  A response from the JSRRC notes that after reviews of the 1974 and 1975 command histories for Midway Island, the history reveals that in June 1974 a soldier was found in an apparent suicide by hanging on the Naval Station Midway Island Golf Course.  

The Board notes that the incident claimed as the stressor, the hanging of a fellow sailor, has been corroborated.  However, the date of the hanging precedes the Veteran's service at Midway Island.  It also precedes the Veteran's buddy statement authors' service at Midway Island.  The record shows that the Veteran and his two buddies arrived at Midway Island in October 1974.  Therefore, the Board finds that the Veteran's statements and those of his fellow sailors which attest to the Veteran and/or the sailors witnessing the hanging not to be credible.  However, it is clear that the hanging occurred and to that extent the stressor has been confirmed.  It may be possible that the mere knowledge of the incident may have caused enough distress to the Veteran to cause PTSD.  However, this determination is one to be made by a medical professional.  Therefore, a new opinion is needed prior to deciding the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the claims folders back to the January 2013 VA examiner for an addendum medical opinion.  The examiner should again review the claims folders and offer an opinion as to (1) whether knowledge of the stressor incident despite not witnessing it, the hanging death/suicide of a sailor on Midway Island's golf course, is sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the Veteran's current symptomatology and the stressor incident to produce PTSD.  

The examiner is advised that the Veteran's and lay statements accounts of that the Veteran witnessed the hanging are not credible as the hanging precedes the Veteran's service at Midway Island.  However, the Board acknowledges that the Veteran's likely heard reports of and knew of the incident during he was serving at Midway Island.

If the examiner's review and consideration of the stressor event results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's active service. 

A complete rationale for the examiner's opinion must be provided. 

2.  Following the development above, readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his attorney should be provided an SSOC and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




